Case 1:18-cv-01641-DDD-STV Document 83 Filed 07/17/19 USDC Colorado Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-01641-CMA-STV

  DOUG BARRY,
  MICHAEL KIERNAN,
  PAUL MOLER,
  NICHOLAS SOOTER,
  LINDA SPUEHLER, and
  DENNIS MAUSER,

           Plaintiffs,
  v.

  WEYERHAEUSER COMPANY,

           Defendant.


              DEFENDANT WEYERHAEUSER COMPANY’S OPPOSITION TO
          PLAINTIFFS’ MOTION FOR CONTEMPT AND MOTION FOR SANCTIONS


           Plaintiffs’ motion for contempt and sanctions (Doc. 80) is premature, is completely void

  of merit, and should be denied because, contrary to Plaintiffs’ contention, Weyerhaeuser is in

  compliance with the entirety of the Court’s order issued on June 17, 2019, which consist of both

  the Court’s oral ruling at the June 17, 2019 discovery conference and the Court’s subsequent

  written order issued later that day. In filing their contempt motion, Plaintiffs attempt to parse the

  Court’s June 17 written order to their favor, but they ignore the acknowledged constraints of the

  protective orders that are implicated, which the Court noted when issuing its June 17 order.

  Because Weyerhaeuser has made good-faith efforts to comply with the Court’s June 17 order to

  produce the deposition transcripts in question, while also complying with the protective orders that

  impose restrictions on the production of those transcripts, Plaintiffs’ motion should be denied.


  145026740.2
Case 1:18-cv-01641-DDD-STV Document 83 Filed 07/17/19 USDC Colorado Page 2 of 8




  This opposition brief is supported by the Declaration of Christopher J. Sutton (“Sutton Decl.”) and

  the exhibits attached thereto, which is filed contemporaneously herewith.

                                  PRELIMINARY STATEMENT

           Plaintiffs are correct that, on July 17, 2019, this Court ordered Weyerhaeuser to “produce

  the deposition[] [transcripts] requested in [Plaintiffs’] Request for Production No. 11 on or before

  July 8, 2019.” (Doc. 78). However, the Court also acknowledged during the June 17 discovery

  conference that those deposition transcripts are subject to certain protective orders entered in other

  proceedings and that, as a result, this Court lacked authority to amend those orders. Consequently,

  the Court directed Weyerhaeuser to produce the transcripts in compliance with the governing

  protective orders. Sutton Decl., Exhibit A, Transcript of 6/17/19 discovery conference, at 20:6 -

  24:1). These protective orders each contain a provision prohibiting the parties from producing

  confidential documents to an unauthorized person or entity, and to do so would require either

  obtaining “prior written consent of the producing party,” (id. at Exhibit B, Dream Finders

  Protective Order, ¶ 10), or obtaining written consent from the parties in the case to make changes

  to the Authorized Persons list, which controls who may receive documents identified as

  confidential under the protective order. (Id. at Exhibits C and D, Chi and Gilchrist Protective

  Orders, at 10). The deposition transcripts in question have all been marked Confidential under the

  terms of the applicable protective order. Therefore, obtaining the required prior written consent

  of relevant parties is necessary before Weyerhaeuser can authorize release of the transcripts to

  Plaintiffs’ counsel.

           Weyerhaeuser communicated to Plaintiffs’ counsel that it was seeking written consent from

  opposing counsel in the three unrelated cases for which Plaintiffs’ counsel sought deposition


                                                  -2-
  145026740.2
Case 1:18-cv-01641-DDD-STV Document 83 Filed 07/17/19 USDC Colorado Page 3 of 8




  transcripts. Weyerhaeuser received the necessary written consent for two cases on July 11, 2019,

  at which time Weyerhaeuser promptly notified the court reporter in those cases that it was

  authorized to release the transcripts in those cases to Plaintiffs’ counsel. Weyerhaeuser also

  notified Plaintiffs’ counsel on that same date that Plaintiffs’ counsel was free to obtain copies of

  the transcripts in question from the court reporter. However, to this day, Plaintiffs’ counsel has

  failed to do so. As to written consent in the one remaining case at issue, Weyerhaeuser is still

  awaiting written consent from opposing counsel to release the subject transcripts. As soon as

  written consent is received in that case, Weyerhaeuser will release the deposition transcripts to

  Plaintiffs’ counsel. As Plaintiffs’ motion noted, Weyerhaeuser produced one deposition transcript

  prior to Plaintiffs’ deposition of Frank Cereghini. 1 This is the only deposition that Plaintiffs have

  taken, and they are therefore not prejudiced by having not yet received the other deposition

  transcripts. In addition, Plaintiffs request that the Court order that Jack Winterowd be deposed in

  Houston, Texas, no later than September 1, 2019. However, Mr. Winterowd is located in Seattle,

  WA, and is not a Weyerhaeuser employee. Further, Plaintiffs’ counsel unilaterally canceled the

  deposition of Mr. Winterowd that had been confirmed for July 17. Mr. Winterowd should not,

  therefore, be required to appear for a deposition in Houston.

           Plaintiffs’ counsel is well-aware of the requirement for prior written consent to release the

  confidential deposition transcripts because Plaintiffs’ counsel was provided with a copy of the

  governing protective orders and was required to sign a written acknowledgement that he had


  1
    In their moving papers, Plaintiffs note that Weyerhaeuser produced the prior deposition of Frank Cereghini before
  his deposition was taken by Plaintiffs’ counsel. This transcript was produced as a courtesy to Plaintiffs’ counsel but,
  technically, it was produced in violation of the governing protective order, as it was subject to the same production
  restrictions noted above and was not produced with written consent of opposing counsel in that case. However,
  opposing counsel’s written consent has now been obtained, so any potential violation of the relevant protective order
  is now moot.

                                                          -3-
  145026740.2
Case 1:18-cv-01641-DDD-STV Document 83 Filed 07/17/19 USDC Colorado Page 4 of 8




  reviewed the orders and would abide by their terms when receiving the deposition transcripts in

  question. (Sutton Decl., ¶¶ 6-7, Exhibits E and F, Acknowledgement of protective orders signed

  by Plaintiffs’ counsel). By filing a motion for contempt, Plaintiffs’ counsel is asking this Court to

  punish Weyerhaeuser for complying with the relevant protective orders as Weyerhaeuser tries to

  comply with Plaintiffs’ discovery request seeking production of these transcripts. This is in clear

  contradiction to the Court’s express direction given during the June 17 discovery conference. As

  a result, Plaintiffs’ motion is frivolous and should be denied.

                                              ARGUMENT

  1. Weyerhaeuser has dutifully complied with the Court’s order to produce the deposition
     transcripts within the restrictions of the protective orders

           At the hearing on June 17, this Court ordered Weyerhaeuser to produce the deposition

  transcripts but also acknowledged the limitations on production due to the protective orders in the

  other cases. In one instance, the Court stated that it “cannot … modify the protective order in the

  other cases or order the defendants to violate the protective order in the other cases.” (Sutton Decl.,

  Transcript of 6/17/19 discovery conference (Doc. 79) at 20:6-9). The Court continued, clarifying

  its order: “So to the extent that there is no exception [in the protective orders for a judicial order],

  then I’m not making any ruling on whether — on what defendants and plaintiff need to do in that

  situation.” (Id. at 20:10-13). Weyerhaeuser understood this as direction by the Court to produce

  the transcripts while also complying with the governing protective orders.

           The protective orders in question each require that advanced written approval be given if

  confidential documents are to be produced to a person or entity that is not previously authorized

  to receive information marked confidential under the terms of the protective orders. (Sutton Decl.,

  Exhibit B, Dream Finders Protective Order, ¶ 10, requiring “prior written consent of the producing

                                                   -4-
  145026740.2
Case 1:18-cv-01641-DDD-STV Document 83 Filed 07/17/19 USDC Colorado Page 5 of 8




  party”; Exhibits C and D, Chi and Gilchrist Protective Orders, at 10, limiting production to an

  Authorized Person list, an agreement that would require written consent to amend). The deposition

  transcripts at issue here have been marked confidential under the terms of these protective orders.

           Since the June 17 discovery hearing, Weyerhaeuser has sought to obtain written approval

  from opposing counsel in the other unrelated matters. Weyerhaeuser could not control when

  opposing counsel would provide their approval, if at all, but Weyerhaeuser did keep Plaintiffs’

  counsel informed as to the status of any written consent it received in this regard. Finally, on July

  11, 2019, consent was received for two of the three cases for which depositions had been sought.

  Weyerhaeuser promptly notified the court reporter that the deposition transcripts could be released

  to Plaintiffs’ counsel and then notified Plaintiffs’ counsel that the transcripts were available to him

  for purchase from the court reporter. This course of action is consistent with the Court’s

  observation and instructions given at the June 17 discovery hearing as it relates to the limitations

  that exist in the relevant protection orders on Weyerhaeuser’s ability to produce these transcripts.

  Weyerhaeuser has dutifully attempted to fully comply with the Court’s order in light of the

  constraints that the Court itself observed exist, and Weyerhaeuser is on course to make all of the

  requested transcripts available to Plaintiffs’ counsel as promptly as possible.

  2. Weyerhaeuser should not be responsible for paying the costs for the transcripts or
     obtaining the transcripts when they are equally accessible to Plaintiffs as they are to
     Weyerhaeuser

           As noted, Plaintiffs’ counsel has had access to the deposition transcripts for two of the three

  cases for which it requested production, namely, the Chi and Gilchrist cases, since July 11, 2019.

  Yet, to date, Plaintiffs have failed to request these transcripts from the court reporter, who

  possesses the full transcripts with accompanying exhibits and related documents (Weyerhaeuser


                                                    -5-
  145026740.2
Case 1:18-cv-01641-DDD-STV Document 83 Filed 07/17/19 USDC Colorado Page 6 of 8




  is only in possession of incomplete copies of the transcripts). Weyerhaeuser has given approval to

  the court reporter to release all versions of the transcripts and exhibits related to those transcripts,

  as well as the accompanying errata sheets and signature pages. 2 This includes nine transcripts in

  various versions (constituting up to 1,668 pages of testimony) and 161 exhibits (constituting 1,312

  pages of exhibits). All of these are available to Plaintiffs’ counsel, who could order them at the

  same cost and speed as Weyerhaeuser. Astonishingly, it appears that Plaintiffs expect

  Weyerhaeuser not only to determine what version of the transcripts it would like and whether or

  not to include the exhibits, but also to foot the bill for obtaining these transcripts. Such a demand

  is simply unreasonable, particularly since production of such a voluminous document set is no

  small expense.

           Because these documents are equally accessible for the same cost to Plaintiffs’ counsel as

  they are to Weyerhaeuser, it should not be Weyerhaeuser’s burden to determine what specifically

  Plaintiffs’ counsel is hoping to obtain and also pay for the cost of preparation of those documents

  by the court reporter.

  3. Plaintiffs’ motion is frivolous because Plaintiffs knew the requirements of the protective
     orders and knew that the Court had acknowledged the restrictions imposed by those
     orders, and yet moved for contempt despite Weyerhaeuser’s attempt to comply with
     both the Court’s order and those protective orders.

           At the hearing on June 17, 2019, the Court explicitly addressed the binding nature of the

  protective orders and the Court’s lack of authority to amend them. In addition, Plaintiffs have been

  in possession of the protective orders and, on July 8, 2019, acknowledged awareness of the terms

  of the orders and agreed to be bound by them. Plaintiffs were aware that Weyerhaeuser was


  2
   This was approved after Plaintiffs’ counsel signed the protective order in the Gilchrist and Chi cases, agreeing to
  be bound by their terms.

                                                          -6-
  145026740.2
Case 1:18-cv-01641-DDD-STV Document 83 Filed 07/17/19 USDC Colorado Page 7 of 8




  working to obtain permission to produce the transcripts but was restricted from doing so until it

  had received written consent from opposing counsel. Despite all this, Plaintiffs moved for

  contempt and sanctions upon Weyerhaeuser, a motion Plaintiffs knew was patently frivolous in

  light of the Court’s instruction.

                                           CONCLUSION

           For the reasons stated herein, Plaintiffs’ Motion for Contempt and Motion for Sanctions

  should be denied.




   DATED this 17th day of July, 2019                Respectfully submitted,

                                                    PERKINS COIE LLP


                                                    By: s/ Christopher J. Sutton
                                                        Christopher J. Sutton
                                                        CSutton@perkinscoie.com
                                                        Craig M. J. Allely
                                                        CAllely@perkinscoie.com
                                                        Marcus Haggard
                                                        MHaggard@perkinscoie.com
                                                        1900 Sixteenth Street, Suite 1400
                                                        Denver, CO 80202-5255
                                                        Telephone: 303.291.2300
                                                        Facsimile: 303.291.2400

                                                    ATTORNEYS FOR DEFENDANT
                                                    WEYERHAEUSER COMPANY




                                                 -7-
  145026740.2
Case 1:18-cv-01641-DDD-STV Document 83 Filed 07/17/19 USDC Colorado Page 8 of 8




                                    CERTIFICATE OF SERVICE

           I hereby certify that on July 17, 2019, I electronically filed the foregoing with the Clerk of

  Court using the CM/ECF system, which will send notification of the filing to the following:


      •    Craig M.J. Allely
           callely@perkinscoie.com,callely-efile@perkinscoie.com

      •    Kyle Geoffrey Bates
           kbates@schneiderwallace.com,3005202420@filings.docketbird.com

      •    Marcus Aaron Haggard
           MHaggard@perkinscoie.com,MHaggard-efile@perkinscoie.com

      •    Ryan Hicks
           rhicks@schneiderwallace.com,eharris@schneiderwallace.com

      •    Abigail Michelle Laudick
           alaudick@schneiderwallace.com,amlaudick@gmail.com


                                                  s/ Christopher J. Sutton
                                                  Christopher J. Sutton
                                                  Perkins Coie LLP
                                                  1900 Sixteenth Street, Suite 1400
                                                  Denver, CO 80202-5255
                                                  Telephone: (303) 291-2300
                                                  Facsimile: (303) 291-2400
                                                  Email: CSutton@perkinscoie.com

                                                  ATTORNEYS FOR DEFENDANT
                                                  WEYERHAEUSER COMPANY




                                                   -8-
  145026740.2
